COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  DAVID ROBLES,                                   §
                                                                  No. 08-22-00102-CV
                              Appellant,          §
                                                                     Appeal from the
  v.                                              §
                                                                 County Court at Law #1
                                                  §
  TEXAS 26 LLC,                                                 of El Paso County, Texas
                                                  §
                               Appellee.                         (TC# 2022-CCV00176)
                                                   §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding Appellant, David Robles, has not filed his Appellant’s

Brief or filed a motion for extension of time to file a brief, we dismiss this appeal for want of

prosecution.

       On August 18, 2022, the Clerk of the Court sent Appellant a letter indicating that it

appeared he no longer wished to pursue this appeal, as neither the Appellant’s Brief nor a motion

for extension of time had been filed. The letter indicated that the Court would submit this case for

dismissal within 10 days unless any party could show grounds for continuing the appeal.

       As of this date, Appellant has not filed an Appellant’s Brief or a motion for extension of

time to file a brief, nor has he responded to correspondence sent by the Court.
       Pursuant to Rule 42.3(b) and (c), we dismiss this appeal for want of prosecution. See

TEX. R. APP. P. 42.3(b), (c).



August 30, 2022
                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2